Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
Applicant’s amendment filed April 28, 2022 is acknowledged and has been entered.  
Applicant’s amendments and arguments filed April 28, 2022 have overcome the rejections set forth in the Office Action of November 5, 2021, which are hereby withdrawn. 
Claims 1, 12, 15, and 31 have been amended.
Claims 1, 5, 12-15, 31, 32, and 34-37 are under consideration.

EXAMINER’S AMENDMENT
	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
 
	The application has been amended as follows: 
	In the claims:
In claim 5, at line 1, “the ephrin B1 antibodies bind” was replaced by --the ephrin B1 antibody binds--.
In claim 14, at line 1, “where” was replaced by --wherein--.
In claim 32, at lines 1-2, “the ephrin B1 antibodies bind” was replaced by --the ephrin B1 antibody binds--.
In claim 36, at line 1, “where” was replaced by --wherein--.
In claim 37, at line 2, a period was added at the end of the line.

In the specification:
	In page 4, at line 21, “stimulation. . D)” was replaced by –stimulation. D)--.

	Authorization for this Examiner’s Amendment was given in a telephone interview with David Harper on June 7, 2022.
Claims 1, 5, 12-15, 31, 32, and 34-37 are allowed and renumbered.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642